Exhibit 10.2
 


REVOLVING CREDIT NOTE




$15,000,000
January 19, 2006



FOR VALUE RECEIVED, each of the undersigned, the Borrower under the Credit
Agreement referred to below promises to pay to the order of National Penn
Investment Company (the “Lender”), at the place and times provided in the Credit
Agreement (as hereinafter defined), the principal sum of Fifteen Million Dollars
($15,000,000) or, if less, the outstanding principal amount of all Loans made by
the Lender from time to time pursuant to that certain Credit Agreement, dated
January 19, 2006 (as may be amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), between the Borrower and the Lender.


This Revolving Credit Note (the “Note”) is the Revolving Credit Note referred to
in the Credit Agreement. Capitalized terms used but not otherwise defined in
this Note shall have the respective meanings given to them in the Credit
Agreement.


All principal, together with unpaid interest accrued thereon and fees and costs
incurred in connection therewith due and payable on the Revolving Credit
Termination Date. The principal amount outstanding hereunder may be repaid,
prepaid and reborrowed from time to time, in whole or in part, without premium
or penalty.


Any request for a Revolving Loan pursuant to this Note shall be made by Borrower
in accordance with the terms of the Credit Agreement.


The unpaid outstanding principal amount of this Note shall bear interest
(including interest at the default rate, if applicable) as provided in Section
2.1 of the Credit Agreement. All payments of principal and interest on this Note
shall be payable in lawful currency of the United States of America in
immediately available funds.


Notwithstanding the face amount of this Note, the Borrower’s liability to the
Lender hereunder shall not exceed, at any time, the actual outstanding
Indebtedness of the Borrower to the Lender, including principal, interest, fees
and expenses under the Revolving Credit Loan.


In the event any interest rate applicable hereto is in excess of the highest
rate allowable under applicable law, then the rate of such interest will be
reduced to the highest rate not in excess of such maximum allowable interest and
any excess previously paid by the Borrower shall be deemed to have been applied
against the principal.


The occurrence of an Event of Default under the Credit Agreement constitutes an
Event of Default under this Note and entitles the Lender, in accordance with the
Credit Agreement, to declare this Note immediately due and payable and to
exercise any or all other rights and remedies provided in the Credit Documents.


UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE LENDER MAY, AT ITS ELECTION, IN
ITS SOLE DISCRETION PROCEED DIRECTLY AGAINST THE BORROWER TO COLLECT AND RECOVER
ALL OR ANY PART OF THE OBLIGATIONS WITHOUT FIRST PROCEEDING AGAINST ANY
COLLATERAL FOR THE OBLIGATIONS.
 
 
 

--------------------------------------------------------------------------------



 
THE BORROWER HEREBY WAIVES ALL REQUIREMENTS AS TO DILIGENCE, PRESENTMENT, DEMAND
FOR PAYMENT, NOTICE OF DISHONOR OR ACCELERATION, PROTEST AND NOTICE OF PROTEST,
AND ANY AND ALL OTHER NOTICES OR DEMANDS IN CONNECTION WITH THE DELIVERY,
ACCEPTANCE, PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE, EXCEPT ANY NOTICE
REQUIREMENTS SET FORTH IN THE CREDIT AGREEMENT.


THE BORROWER ALSO WAIVES ALL SETOFFS AND COUNTERCLAIMS AND ALL NOTICES OF THE
EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL INDEBTEDNESS, ARISING
EITHER FROM ADDITIONAL LOANS EXTENDED TO THE BORROWER OR OTHERWISE, AND EXCEPT
FOR NOTICES EXPRESSLY REQUIRED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT,
FURTHER WAIVES ALL NOTICES THAT THE PRINCIPAL AMOUNT, OR ANY PORTION THEREOF, OR
ANY INTEREST ON ANY AGREEMENT, INSTRUMENT OR DOCUMENT EVIDENCING OR SECURING ALL
OR ANY PART OF THE OBLIGATIONS IS DUE, NOTICES OF ANY AND ALL PROCEEDINGS TO
COLLECT FROM ANY BORROWER, ANY ENDORSER OR ANY GUARANTOR OF ALL OR ANY PART OF
THE OBLIGATIONS, OR FROM ANY OTHER PERSON, AND TO EXTENT PERMITTED BY LAW,
NOTICES OF EXCHANGE, SALE, SURRENDER OR OTHER HANDLING OF ANY COLLATERAL GIVEN
TO THE LENDER TO SECURE PAYMENT OF THE OBLIGATIONS, EXCEPT AS EXPRESSLY REQUIRED
UNDER ANY CREDIT DOCUMENT.


THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR THIS NOTE OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF ANY OF THE LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
LENDER’S ENTERING INTO THE CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
COMMONWEALTH OF PENNSYLVANIA, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF.


This Note shall be binding upon the Borrower and its successors and permitted
assigns and shall inure to the benefit of the Lender and its successors and
assigns.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first written above.


NATIONAL PENN BANCSHARES, INC.


_____________________________
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------